11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Allen Cannon, individually and                * From the 161st District
d/b/a Black Angus Construction,                 Court of Ector County,
                                                Trial Court No. B-122,387.

Vs. No. 11-12-00256-CV                        * August 7, 2014

Richard Castillo,                             * Memorandum Opinion by Bailey, J.
                                               (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      We reverse the judgment of the trial court insofar as it awarded $36,000 in
attorneys’ fees to Richard Castillo, and we remand the issue of attorneys’ fees to the
trial court for further proceedings. We affirm the judgment of the trial court in all
other respects. The costs incurred by reason of this appeal are taxed fifty percent
against Allen Cannon, Individually and d/b/a Black Angus Construction and fifty
percent against Richard Castillo.